ALD-178                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2861
                                       ___________

                                  GOLDA D. HARRIS,
                                             Appellant

                                             v.

             ERIC H. BENNETT; ZENA SUTTON; RANDALL WOOD;
             DAN SMITH, ESQ.; PLAINFIELD HOUSING AUTHORITY
                   ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 2-13-cv-03879)
                      District Judge: Honorable John M. Vazquez
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 12, 2018
            Before: MCKEE, VANASKIE, and SCIRICA, Circuit Judges

                             (Opinion filed: October 3, 2018)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Golda D. Harris appeals from an order of the United States District Court for the

District of New Jersey, which dismissed her complaint. We will affirm the District

Court’s judgment.

       Harris initiated this case by filing a civil rights complaint in 2013 against the

Plainfield Housing Authority and a number of individuals, concerning her eviction from

an apartment and the conditions at that apartment before she was evicted. As Harris is

the only party to this appeal, and she is well-aware of the procedural path of this case, we

need not review it in detail. Briefly, default was entered against Defendants on three

occasions, most recently on January 20, 2017. See Fed. R. Civ. P. 55. That last order

directed Harris to supplement her pending motion for “re-entry of default judgment and

summary judgment” if she chose to pursue a default judgment. Harris filed a number of

documents in response.

       On May 2, 2017, the District Court entered an order that denied Harris’s motion

for summary judgment or default judgment, and dismissed the complaint pursuant to 28

U.S.C. § 1915(e)(2)(B), without prejudice to her filing an amended complaint within 45

days of the order. As Harris did not filed an amended complaint, the District Court

entered an order on July 17, 2017, dismissing the complaint with prejudice. Harris timely

appealed.




                                              2
       We have jurisdiction to review the July 17 order of the District Court. 28 U.S.C.

§ 1291.1 We exercise plenary review of the District Court’s dismissal under

§ 1915(e)(2)(B) for failure to state a claim. See Coleman v. Lincoln Par. Det. Ctr., 858
F.3d 307, 308-09 (5th Cir. 2017) (per curiam); Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). “[W]e accept all factual allegations as true [and] construe the complaint in

the light most favorable to the plaintiff.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77,

84 (3d Cir. 2011) (internal quotation and citation omitted).

       We agree with the District Court that Harris’s complaint does not state a claim

upon which relief can be granted. To survive dismissal, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). The plausibility standard “asks for more than a

sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Well-pleaded factual content is accepted as true for purposes of determining

whether the complaint states a plausible claim for relief. Id. The assumption of truth

does not apply, however, to legal conclusions couched as factual allegations or to

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Id. “[W]here the well-pleaded facts do not permit the court to infer more



1
 Given the connection between the July 17 order and the May 2 order, our review
necessarily encompasses the May 2 order. See Shea v. Smith, 966 F.2d 127, 129 (3d Cir.
1992). But we lack jurisdiction to review the District Court’s January 16, 2018 order
denying Harris’s post-decision motion, as Harris did not appeal from that decision. See
Fed. R. App. P. 4(a)(4)(B)(ii).
                                            3
than a mere possibility of misconduct, the complaint has alleged—but it has not shown—

that the pleader is entitled to relief.” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).).

       Harris’s complaint alleges that the Defendants failed to give her proper notice of

the grievance process and the eviction and tenant termination process. She also alleges

that they denied her an opportunity to appeal, and that they failed to provide safe

conditions and proper insurance for the apartment. Finally, she alleges that the

Defendants provided perjured affidavits (presumably in some other proceeding).

However, the complaint is completely devoid of factual detail. As the District Court

noted, the complaint does not state “the date [she] was evicted, why she was evicted, or

why the eviction was a violation of her rights,” or explain what each Defendant’s role

was in the eviction. Nor does the complaint give any details about alleged safety

violations or explain how the federal court would have jurisdiction to grant relief on any

such violations.

       The complaint’s conclusory statements that the Defendants violated her rights are

not sufficient to meet the plausibility standard. Id. at 678 (complaint must contain “more

than an unadorned, the-defendant-unlawfully-harmed-me accusation”). And although the

District Court properly gave Harris an opportunity to amend her complaint to provide

more detail, she failed to do so.2 See Grayson v. Mayview State Hosp., 293 F.3d 103,

108 (3d Cir. 2002).


2
  In the “brief” Harris filed in our Court, she argued that prison delays prevented her from
timely sending certain documents (a motion for reconsideration, judicial misconduct
                                               4
       We realize that it is quite unusual to dismiss a complaint for failure to state a claim

over four years after it was filed, and we do not recommend that the District Court do so

on a regular basis.3 But we do note that when a person proceeds in forma pauperis, the

statute instructs the District Court to “dismiss the case at any time if the court determines

that . . . [the complaint] fails to state a claim on which relief may be granted.” 28 U.S.C.

§ 1915(e)(2)(B)(ii). And Harris could have revived the action by filing a legally

sufficient amended complaint.

       Further, we agree with the District Court’s decision to deny summary judgment or

a default judgment.4 Because the complaint did not explain whom she was suing for

what, Harris necessarily did not “show[] that . . . [she was] entitled to judgment as a

matter of law.” See Fed. R. Civ. P. 56(a). And even where a default is entered, the

plaintiff is not automatically entitled to the damages she originally demanded. See

Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990). Rather, a default is

treated as an admission of the facts alleged, but the plaintiff may still be required to prove

that she is entitled to the damages that she seeks. Id.; DIRECTV Inc. v. Pepe, 431 F.3d
162, 165 (3d Cir. 2005). Here, because the complaint did not contain sufficient facts, the

District Court could not determine whether Harris was entitled to any damages. See


complaints) to the courts. But she does not contend that anything prevented her from
sending the District Court an amended complaint.
3
  We note that Judge Vazquez was not assigned to the case until March of 2016.
4
  Our review of an order denying a motion for summary judgment is plenary. Oliver v.
Roquet, 858 F.3d 180, 187 (3d Cir. 2017). We review the District Court’s refusal to enter
a default judgment for an abuse of discretion. Chamberlain v. Giampapa, 210 F.3d 154,
                                             5
Comdyne I, Inc., 908 F.2d at 1149 (court need not accept the moving party’s legal

conclusions or allegations relating to the amount of damages).5

       As no substantial question is raised by this appeal, we will summarily affirm the

District Court’s judgment. See Third Circuit LAR 27.4.




164 (3d Cir. 2000).
5
  “A consequence of the entry of a default judgment is that ‘the factual allegations of the
complaint, except those relating to the amount of damages, will be taken as true.’” Id.
(quoting 10 C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure, § 2688 at
444 (2d ed. 1983)). But here, the complaint’s factual allegations were not sufficient to
show that Harris was entitled to relief. Although Harris provided photographs and other
documents in support of her motion for default judgment, the District Court did not abuse
its discretion in declining to wade through those many documents to try, in the first
instance, to construct viable legal claims for Harris.
                                              6